EXHIBIT 10.9

Gray Television, Inc.

Description of Annual Incentive Plan Structure

The Management Personnel Committee of the board of directors of the Company,
operating as the compensation committee, has established certain annual cash
incentive opportunities for the Company’s executive officers. The target
opportunities are based on the achievement of certain performance metrics, and
have been established as a percentage of each executive officer’s base salary,
with such target opportunities for each of Messrs. Howell, Jr., Prather, Jr.,
Ryan and Beizer being 60%, 35%, 30% and 30% of each individual’s base salary,
respectively.

For the year ending December 31, 2011, the Committee established threshold
(minimum), target and maximum levels of performance for each metric, with a
weighting of the total incentive opportunity assigned to each of the metrics as
follows: (i) 25% for revenue, (ii) 25% for “net operating profit” (calculated as
net revenue less broadcast expense and corporate and administrative expense) and
(iii) 50% for broadcast cash flow (as defined in the Non-GAAP reconciliations
published by the Company). Target performance goals were developed based on
internal company budgets and forecasts. If actual Company performance for any of
the metrics above is less than 95% of the “target” amount of such metrics, no
payment will be made for that metric. If actual performance is between 95% and
100% of target performance, awards will be paid on a scale of 50% to 100% of
each executive officer’s target opportunity. If actual performance exceeds 100%
and is less than or equal to 110% of target performance, awards will be payable
on a scale from 100% to 150% of an executive officer’s target opportunity, in
each case based on linear interpolation of actual results. The maximum award
payable for any single metric is 150% of an executive officer’s target
opportunity for that metric. If the threshold measure is not achieved, then no
payment will be made for the associated metric.

The Committee will review performance at the conclusion of the fiscal year and
determine actual incentive payments earned.